DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-15), Group A Species ii (Fig. 6-12), and Group B Species I (Fig. 17 and 20) in the reply filed on 8/2/22 and 8/3/22 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/22 and 8/3/22.
Specification
The disclosure is objected to because of the following informalities: On paragraph [0001] the corresponding patent number of the parent application must be added.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,398,441. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in claims 1 and 8 of U.S. Patent No. 10,398,441. The difference in the terminology used would be obvious to one of ordinary skill in the art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbut et al. (5,769,816)
Barbut discloses the following claimed limitations:
Claim 1: An outer tube (20) (Fig. 1 and Col. 7 Lines 50-56); an inner tube (50) positioned within and extending beyond the outer tube (Fig. 1 and Col. 7 Lines 50-56); a mesh structure (combination of 30 and 40) attached distally to the inner tube and proximally to the outer tube (Fig. 1 and Col. 7 Line 63-Col. 8 Line 31); where the inner tube can be pushed or pulled independently of the outer tube to control a radial shape of the mesh structure (Fig. 1 and Col. 8 Lines 32-51); and wherein the inner tube is lockable relative to the outer tube (Fig. 1 and Col. 8 Lines 32-51 where it is locked by ratchet mechanism in the handle 80), to thereby fix the radial shape of the mesh structure (Fig. 1 and Col. 8 Lines 32-51).
Claim 8: Wherein the treatment site is a left atrial appendage (the device can be use for treatment of the left atrial appendage).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenker et al. (2006/0161110). 
Lenker discloses the following claimed limitations:
Claim 1: An outer tube (302) (Fig. 3); an inner tube (322) positioned within and extending beyond the outer tube (Fig. 3); a mesh structure (320) attached distally to the inner tube and proximally to the outer tube (Fig. 3 and [0048]); where the inner tube can be pushed or pulled independently of the outer tube to control a radial shape of the mesh structure (Fig. 3-5 where the inner tube is pulled by moving the trigger 308 as stated in [0050]); and wherein the inner tube is lockable relative to the outer tube ([0048]), to thereby fix the radial shape of the mesh structure ([0048]).
Claim 2: Further comprising a hemostatic valve ([0042])
Claim 3: Further comprising a first fitting (312) connecting the outer tube to the hemostatic valve ([0042] and Fig. 4 where the valve can be attached to the introducer 10 which is then connected to the fitting 312 as seen in Fig. 4).  
Claim 8: Wherein the treatment site is a left atrial appendage (the device can be use for treatment of the left atrial appendage).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gerberding et al. (2004/0193206) in view of Houde et al. (7,326,224).
Gerberding discloses a vascular occlusion device to occlude a treatment site comprising: an outer tube (12) (Fig. 1-2c); an inner tube (14) positioned within and extending beyond the outer tube (Fig. 1-2c); the inner tube having a lumen (lumen where embolic material is introduced as seen in Fig. 5) allowing passage of material through the inner tube and into the treatment site (Fig. 5); a mesh structure (16) attached distally to the inner tube and proximally to the outer tube (Fig. 1-2c); where the inner tube can be pushed or pulled independently of the outer tube to control a radial shape of the mesh structure (Fig. 1-4 and [0038-39]) and wherein the inner tube is lockable relative to the outer tube, to thereby fix the radial shape of the mesh structure (where the device is capable of being locked if necessary during the operation since it needs to maintain its shape while the embolic material is being introduced).
Note that the locking mechanism is not positively claimed and it appears to the examiner that device of Gerberding would need to have a way to maintain the basket in the expanded configuration while the embolic material is inserted and that it is fully capable of locking it if necessary. 
Alternatively, Houde discloses another basket device which has a locking mechanism (11) which locks an inner tube with respect to the outer tube (Fig. 1, Abstract, Col. 2 Lines 50-65). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Gerberding with a locking mechanism in view of the teachings of Houde, in order to lock the inner tube relative to the outer tube so the basket is maintained in the expanded configuration during the procedure.   
With respect to claim 8, the device of Gerberding can be used for the treatment of a left atrial appendage since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding et al. (2004/0193206) in view of Houde et al. (7,326,224).
Gerberding discloses a vascular occlusion device to occlude a treatment site comprising: an outer tube (12) (Fig. 1-2c); an inner tube (14) positioned within and extending beyond the outer tube (Fig. 1-2c); the inner tube having a lumen (lumen where embolic material is introduced as seen in Fig. 5) allowing passage of material through the inner tube and into the treatment site (Fig. 5); a mesh structure (16) attached distally to the inner tube and proximally to the outer tube (Fig. 1-2c); where the inner tube can be pushed or pulled independently of the outer tube to control a radial shape of the mesh structure (Fig. 1-4 and [0038-39]) and wherein the inner tube is lockable relative to the outer tube, to thereby fix the radial shape of the mesh structure (where the device is capable of being locked if necessary during the operation since it needs to maintain its shape while the embolic material is being introduced).
Note that the locking mechanism is not positively claimed and it appears to the examiner that device of Gerberding would need to have a way to maintain the basket in the expanded configuration while the embolic material is inserted and that it is fully capable of locking it if necessary. 
Alternatively, Houde discloses another basket device which has a locking mechanism (11) which locks an inner tube with respect to the outer tube (Fig. 1, Abstract, Col. 2 Lines 50-65). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Gerberding with a locking mechanism in view of the teachings of Houde, in order to lock the inner tube relative to the outer tube so the basket is maintained in the expanded configuration during the procedure.   
With respect to claim 15, the device of Gerberding can be used for the treatment of a left atrial appendage since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker et al. (2006/0161110) in view Heflin et al. (5,478,331).
Lenker teaches all the claimed limitations discussed above including the use of a hemostatic valve to prevent blood coming out through the catheter during the procedure however, Lenker does not disclose the components of the hemostatic valve. 
Heflin discloses a well known hemostatic valve (Touhy-Borst) which is known in the art and used to seal the catheters during a procedure to prevent bleed back (Col. 1 Lines 24-27); the hemostatic valve (4) (Fig. 1) which comprises a first fitting (52) connecting the outer tube to the hemostatic valve (Fig. 1); a second fitting (58) threadably connected to the first fitting (Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to look at well known hemostatic valves such as a Touhy-Borst as taught by Heflin, in order to see the structure of the valve since Lenker does not teach the structure of the Touhy-Borst valve. 
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gerberding et al. (2004/0193206) in view of Gershony et al. (5,868,778).
Gerberding discloses a vascular occlusion device to occlude a treatment site comprising: an outer tube (12) (Fig. 1-2c); an inner tube (14) positioned within and extending beyond the outer tube (Fig. 1-2c); the inner tube having a lumen (lumen where embolic material is introduced as seen in Fig. 5) allowing passage of material through the inner tube and into the treatment site (Fig. 5); a mesh structure (16) attached distally to the inner tube and proximally to the outer tube (Fig. 1-2c); where the inner tube can be pushed or pulled independently of the outer tube to control a radial shape of the mesh structure (Fig. 1-4 and [0038-39]) and wherein the inner tube is lockable relative to the outer tube, to thereby fix the radial shape of the mesh structure (where the device is capable of being locked if necessary during the operation since it needs to maintain its shape while the embolic material is being introduced).
Note that the locking mechanism is not positively claimed and it appears to the examiner that device of Gerberding would need to have a way to maintain the basket in the expanded configuration while the embolic material is inserted and that it is fully capable of locking it if necessary. 
Alternatively, Gershony discloses another vascular occlusion device to occlude a treatment site comprising: an outer tube (22) (Fig. 1); an inner tube (17) positioned within and extending beyond the outer tube (Fig. 1); an expandable structure (15) attached distally to the inner tube and proximally to the outer tube (Fig. 1); where the inner tube can be pushed or pulled independently of the outer tube to control a radial shape of the expandable structure (Fig. 2-3 and Col. 5 Lines 10-20) and wherein the inner tube is lockable relative to the outer tube, to thereby fix the radial shape of the mesh structure (where the cap 26 with o-ring 29 lock the inner tube as seen in Fig. 1-3 and Col. 4 Lines 41-55).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Gerberding with a locking mechanism in view of the teachings of Gershony, in order to lock the inner tube relative to the outer tube so the basket is maintained in the expanded configuration during the procedure.   
With respect to claim 8, the device of Gerberding can be used for the treatment of a left atrial appendage since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim(s) 2-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding et al. (2004/0193206) in view of Gershony et al. (5,868,778) and further in view of Levine et al. (2012/0239066).
Gerberding discloses a vascular occlusion device to occlude a treatment site comprising: an outer tube (12) (Fig. 1-2c); an inner tube (14) positioned within and extending beyond the outer tube (Fig. 1-2c); the inner tube having a lumen (lumen where embolic material is introduced as seen in Fig. 5) allowing passage of material through the inner tube and into the treatment site (Fig. 5); a mesh structure (16) attached distally to the inner tube and proximally to the outer tube (Fig. 1-2c); where the inner tube can be pushed or pulled independently of the outer tube to control a radial shape of the mesh structure (Fig. 1-4 and [0038-39]) and wherein the inner tube is lockable relative to the outer tube, to thereby fix the radial shape of the mesh structure (where the device is capable of being locked if necessary during the operation since it needs to maintain its shape while the embolic material is being introduced); an introducer attached to the proximal end of the inner tube (syringe used to inject embolic material ([0004] and ([0045]), where the introducer is used to place an embolic material through the inner tube (Fig. 5, [0004] and ([0045]).
Gershony discloses another vascular occlusion device to occlude a treatment site comprising: an outer tube (22) (Fig. 1); an inner tube (17) positioned within and extending beyond the outer tube (Fig. 1); an expandable structure (15) attached distally to the inner tube and proximally to the outer tube (Fig. 1); where the inner tube can be pushed or pulled independently of the outer tube to control a radial shape of the expandable structure (Fig. 2-3 and Col. 5 Lines 10-20) and wherein the inner tube is lockable relative to the outer tube, to thereby fix the radial shape of the mesh structure (where the cap 26 with o-ring 29 lock the inner tube as seen in Fig. 1-3 and Col. 4 Lines 41-55).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Gerberding with a locking mechanism in view of the teachings of Gershony, in order to lock the inner tube relative to the outer tube so the basket is maintained in the expanded configuration during the procedure.   
With respect to claim 15, the device of Gerberding can be used for the treatment of a left atrial appendage since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Gerberding teaches all the claimed limitations discussed above however, Gerberding does not specify the proximal/handle portion of the device.
Gershony discloses all the limitations discussed above including a sealing valve (14) (Fig. 1 and Col. 4 Lines 52-55); further comprising a first fitting (proximal end of the outer tube which connects to 33 of the valve 14 as seen in Fig. 1) connecting the outer tube to the hemostatic valve (Fig. 1 and Col. 4 Lines 30-35); wherein the sealing valve includes a second fitting (33) connected to the first fitting (Fig. 1 and Col. 4 Lines 30-35); a third fitting (26) connected to a proximal end of the sealing valve (Fig. 1), where the third fitting can be tightened to lock the inner tube relative to the outer tube (Fig. 1-3 and Col. 4 Lines 41-55). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to look at well known handle portions of similar devices such as that taught by Gershony, in order to see the structure of proximal end and how the components are attached. 
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Gerberding with a locking mechanism and its fittings in view of the teachings of Gershony, in order to lock the inner tube relative to the outer tube so the basket is maintained in the expanded configuration during the procedure.   
Gerberding in view of Gershony teaches all the claimed limitations discussed above including the use of a sealing valve (14 of Gershony) however, Gerberding in view of Gershony does not specify that the sealing valve (14 of Gershony) is a hemostatic valve. 
Levine teaches another medical device with a hemostatic valve (40) ([0064]) at its proximal end which has a second fitting (51) which is threadably connected to the first fitting (fitting on introducer catheter) (Fig. 1 and [0065]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to look at well known hemostatic valves as taught by Levine, in order seal the proximal end of the device and block any blood from coming out through the system. 
Furthermore, a finding that one of ordinary skill in the art could have substituted one known element for another (the sealing valve 14 of Gershony for the hemostatic valve 40 of Levine), and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B. 
With respect to the second fitting being threadably connected to the first fitting, Gershony discloses that the connection can be any suitable connection method (Fig. 1 and Col. 4 Lines 30-35); however Gershony does not specify that the connection is a threadable connection. 
Levine discloses a second fitting (51) which is threadably connected to the first fitting (fitting on introducer catheter) (Fig. 1 and [0065]). 
It would have been obvious to one of ordinary skill in the art to modify the connection method of Gershony to have a threadable mechanism, as taught by Levine, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771